Citation Nr: 1719136	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), since March 21, 2013. 

2.  Entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis prior to February 22, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to February 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2010 rating decision effectuated a July 2010 Board decision. 

In a December 2015 decision, the Board found that the Veteran did not meet the criteria for a disability rating in excess of 50 percent for PTSD prior to March 21, 2013.  Additionally, the issues of entitlement to a disability rating in excess of 50 percent for PTSD since March 21, 2013, and entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis were remanded for further development.

In a March 2016 rating decision, the RO increased the right foot plantar fasciitis disability rating to 30 percent, effective February 22, 2016.  In that rating decision, the RO determined that this was a full grant of the benefit sought on appeal, and did not issue a supplemental statement of the case.  This was not appropriate, as it did not review the entire period on appeal, nor was there any consideration as to whether an extraschedular rating was warranted.  Nevertheless, the Board determines that there was no prejudice to the Veteran, as all evidence was reviewed at the RO level, and the Veteran has not asserted any prejudice.  


FINDINGS OF FACT

1.  For the period since March 21, 2013, the Veteran's PTSD has been characterized by sleep disturbances, disturbances of motivation and mood, and difficultly in establishing and maintaining effective social relationships.  Moreover, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  Prior to February 22, 2016, the Veteran's unilateral right foot disorder has been characterized by symptoms such as pain and the need for assistive devices.  Further, symptoms of a "severe" nature, with marked deformity (pronation, abduction, etc.), and characteristic callosities have not been shown.

3.  For the period since February 22, 2016, the 30 percent rating the Veteran receives for his unilateral right foot disorder is the highest rating allowable under any relevant diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, since March 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for disability ratings in excess of 10 percent for unilateral right foot plantar fasciitis prior to February 22, 2016, in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

For the period since March 21, 2013, the Veteran's PTSD has been assigned a disability rating of 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted for the period on appeal.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause social and occupational impairment with deficiencies in most areas of his daily living.  

First, the Veteran does not display objectively observable symptoms that would warrant an increased rating.  For example, in a February 2016 VA examination, the examiner opined that the Veteran's PTSD caused occupational and social impairment with only reduced reliability and productivity.  The Veteran reported that he lost interest in most activities such as hunting and fishing, with periods of isolation.  The Veteran indicated that has been employed as a truck driver for the past three years, and typically works 8-10 hours a day.  The Veteran had symptoms of depressed mood, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affected, irritable behavior with angry outburst,  and disturbances of mood and motivation.  The examiner found that the Veteran had normal judgment and insight with logical thought process.  His speech was clear and normal.  Additionally, his appearance, hygiene, and behavior were all noted to be appropriate.  The Veteran also denied any hallucinations, and suicidal or homicidal ideation.   

From the period since March 21, 2013, the Veteran underwent a series of mental health evaluations and treatment through a private psychiatrist.  During this time, the Veteran's symptoms were generally characterized by depression, panic attacks, flashbacks, night sweats, irritability, and occasional hallucinations.  For example, in March 2013, while the Veteran stated that he was experiencing the aforementioned symptoms, he was nevertheless able to maintain gainful employment and demonstrated logical and goal directed thought process, normal judgment, and clear speech.  The psychiatrist also noted that his PTSD was stable.  During psychiatric treatment examinations in September 2013 and January 2014, the Veteran's PTSD symptoms appeared stable.  The Veteran's thought process was logical with no evidence of a formal thought disorder or psychosis.  

In April 2014, the Veteran reported that he had worsening depression and anger with sleep disturbances, nightmares, and occasional hallucinations.  The Veteran was cooperative, oriented within all spheres, and maintained appropriate eye contact.  His thought process was linear and goal directed, and he demonstrated appropriate insight and judgment.  There was no evidence of suicidal ideations, formal thought disorder, or psychosis.  In December 2015, the Veteran reported that he was still working full-time as a truck driver.  

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  While it is true that the Veteran had occasional hallucinations and panic attacks, these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes throughout the entire period on appeal.  Indeed, many of the examples listed in the diagnostic code for a higher rating have not been shown at all. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran isolates himself on occasion, he has maintained a stable relationship with his wife and two children, and will socialize with friends on occasion.  Further, the Veteran has been able to maintain full-time employment and works between 8-10 hours a day. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores reported by his private mental health providers were 45 during examinations in September 2013, January 2014, and April 2014.  However, the Board notes that the Veteran's GAF score was not measured since April of 2014.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the Board finds that the Veteran's GAF scores of 45 are inconsistent with the symptoms the Veteran displayed.  Specifically, the Veteran denied serious symptoms such as suicidal ideation, severe obsessional rituals, and/or other symptoms that would cause occupational and social impairment in most areas.  Further, as noted herein, the Veteran was gainfully employed full-time during the period on appeal.  As previously discussed, the Veteran was only experiencing mild to moderate social and occupational difficulties - symptoms covered by the appropriate criteria for a 50 percent evaluation.  Therefore, a rating in excess of 50 percent is not warranted on a schedular basis.  

Plantar Fasciitis

In this case, the Veteran is seeking an increased rating for his service-connected right foot plantar fasciitis which has been rated at 10 percent prior to February, 22 2016, and in excess of 30 percent thereafter.  All ratings have been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat feet).

In order to warrant a rating in excess of 10 percent prior to February, 22 2016, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Id.  (20 percent for unilateral symptoms and 30 percent for bilateral symptoms).  38 C.F.R. § 4.71a, Diagnostic Code 5276.  While this diagnostic code does not define nonspecific words such as "moderate" or "severe," the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6 

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, while the Veteran's VA treatment records report that the Veteran has routinely complained of pain and functional limitation resulting from his right foot disability that includes inability to walk or stand for prolonged periods of time, his symptoms were not "severe" that manifested by "marked deformity."  For example, the Veteran's October 2010 VA treatment records report that the Veteran complained of right foot pain and moderate tenderness that resolved with a modified shoe insole and padding.  Moreover, in February 2011, the Veteran presented for custom orthotics and indicated that he was not experiencing any pain or tenderness with his modified shoe insole.  

At a VA examination in June 2011, the Veteran reported pain, swelling, stiffness, and weakness without flare-ups.  He indicated that he was able to stand for 15-30 minutes and walk between a fourth of a mile and one mile.  He also stated that he wore an orthotic shoe insert with "fair" results.  On examination, the VA examiner noted evidence of painful motion, swelling, tenderness, instability, and weakness.  The radiological imaging studies were normal with no evidence of any deformities.  

Thus, while the Veteran had pain and functional limitations, the medical evidence does not reveal any evidence of "severe" symptoms with marked deformity in the right foot.  As such, a rating in excess of 10 percent is not warranted for this period. 

In a March 2016 rating decision, the Veteran's right foot disability rating was increased to 30 percent, effective February 22, 2016.  This is the highest rating allowable under this or any other potentially relevant diagnostic code on a schedular basis for a unilateral foot disability.  Therefore, a rating in excess of 30 percent since February 22, 2016 is not for application.

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's bilateral foot disorder may be better rated under 38 C.F.R. § 4.71a , Diagnostic Code 5284, which addresses non-specific foot injuries.  When determining whether Diagnostic Code 5284 is "more appropriate" than Diagnostic Code 5276, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to bilateral plantar fasciitis, and Diagnostic Code 5276 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (plantar fasciitis), and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, Diagnostic Code 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that Diagnostic Code 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate plantar fasciitis, consideration of other diagnostic codes (particularly Diagnostic Code 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

Additionally, the Board notes that the Veteran is receiving a 10 percent rating for right foot tarsal tunnel syndrome under Diagnostic Code 8524, which encompasses many of the Veteran's right foot complaints.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disorders are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including with respect to the Veteran's activities of daily living and employment, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities rendered him unemployable.  As such, Rice is inapplicable in this case.

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations in June 2011 and February 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that additional records from the Veteran have been associated with the claims file since the most recent March 2016 supplemental statement of the case (SSOC).  However, a review of these records reveals that the relevant records were previously on file and/or are redundant of records already on file.  Moreover, the Veteran waived RO consideration in a March 2016 correspondence.  As a result, there is no prejudice to the Veteran, and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

Finally, it is noted that this appeal was remanded by the Board in December 2015 to obtain new VA examinations and any outstanding medical records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  As discussed herein, the Veteran was provided with VA examinations in February 2016, and the Board finds that the examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, since March 21, 2013, is denied.

A disability rating in excess of 10 percent for right foot plantar fasciitis prior to February 22, 2016, and in excess of 30 percent thereafter, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


